Order filed November 3, 2016




                                     In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-15-00222-CV
                                   __________

ELLIOTT HARVEY D/B/A PIONEER NATURALS PET FOODS,
                     Appellant
                                        V.
         ADVANCED MARKETING GROUP, LLC, Appellee


                    On Appeal from the 259th District Court
                            Jones County, Texas
                        Trial Court Cause No. 023133


                                    ORDER
      Elliott Harvey d/b/a Pioneer Naturals Pet Foods timely filed an appeal from a
judgment signed by the trial court on June 19, 2015. Appellant has now filed in this
court a suggestion of bankruptcy. See TEX. R. APP. P. 8.1. Appellant indicates that
he filed a petition for relief under Chapter 7 of the United States Bankruptcy Code
on October 20, 2016. The notice complies with TEX. R. APP. P. 8.1. Therefore,
pursuant to TEX. R. APP. P. 8.2, we abate this appeal. The parties are requested to
inform this court of the resolution of the bankruptcy proceedings or any other event
that would allow this appeal to be reinstated. See TEX. R. APP. P. 8.3.
      This appeal is abated.


                                                    PER CURIAM


November 3, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2